Case 3:20-cv-00075-DJN Document 169 Filed 04/13/21 Page 1 of 3 PagelD# 4253

IN THE UNITED STATES DISRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GABBY KLEIN, e¢ al,
Plaintiffs,

V. Civil No. 3:20cv75 (DJN)

ALTRIA GROUP, INC. et al.,
Defendants.

ORDER
(Denying Motion for Reconsideration)

This matter comes before the Court on Defendant K.C. Crosthwaite’s (“Crosthwaite”)
Motion for Reconsideration, or in the Alternative for Certification Under 28 U.S.C. § 1292(b)
(ECF No. 158), moving the Court pursuant to Federal Rule of Civil Procedure 54(b) to
reconsider its previous Order (“Order” (ECF No. 139)) denying in part his Motion to Dismiss.
Alternatively, Defendant Crosthwaite moves the Court to certify the Order for interlocutory
appeal. For the following reasons, the Court hereby DENIES Defendant Crosthwaite’s Motion.

Rule 54(b) gives courts the power to “revise[] at any time before the entry of a judgment”
any order or decision “that adjudicates fewer than all the claims or the rights and liabilities of
fewer than all the parties.” Fed. R. Civ. P. 54(b). “Said power is committed to the discretion of
the district court.” American Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir.
2003). Courts exercise this discretion to fulfill “[t]he ultimate responsibility of the federal courts
. .. [which] is to reach the correct judgment under law.” Id.

Here, the Court has reviewed Defendant Crosthwaite’s Motion for Reconsideration and
finds it meritless. For the reasons stated in the Court’s Memorandum Opinion (ECF No. 140),

the Court rejects Defendant Crosthwaite’s arguments that Plaintiffs have not satisfied the
Case 3:20-cv-00075-DJN Document 169 Filed 04/13/21 Page 2 of 3 PagelD# 4254

pleading requirements for bringing a scheme liability claim against him under Securities
Exchange Commission Rule 10b-5, Instead, the Court finds Defendant’s arguments that he
cannot face scheme liability better suited for summary judgment following development of the
factual record. Accordingly, the Court will deny Defendant Crosthwaite’s request that it
reconsider the Order.

Additionally, the Court will deny Defendant Crosthwaite’s request to certify the Order
for interlocutory appeal. 28 U.S.C. § 1292(b) provides that a district judge may certify for
interlocutory appeal any “order not otherwise appealable under this section” when the judge is
“of the opinion that such order [1] involves a controlling question of law [2] as to which there is
a substantial ground for difference of opinion and [3] that an immediate appeal from the order
may materially advance the ultimate termination of the litigation.” The relevant court of appeals
may then, “in its discretion, permit an appeal to be taken from such order.” § 1292(b). Section
1292(b) “has been construed as granting district courts ‘circumscribed authority to certify for
immediate appeal interlocutory orders deemed pivotal and debatable.’” Difelice v. U.S. Airways,
Inc., 404 F. Supp. 2d 907, 908 (E.D. Va. 2005) (quoting Swint v. Chambers Cty. Comm'n, 514
US. 35, 46 (1995)). “[B]ecause § 1292(b) is contrary to the general rule that appeals may be had
only after a final judgment, it should be used sparingly and its requirements must be strictly
construed.” Jd. (citing Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989)); see Commonwealth
ex rel. Integra Rec LLC v. Countrywide Sec. Corp., 2015 WL 3540473, at *3 (E.D. Va. June 3,
2015) (noting the “gravity of the relief sought” in a request for interlocutory certification
(internal quotations and citations omitted)).

The party moving for interlocutory certification bears the burden of demonstrating that

the requirements of § 1292(b) have been met. Difelice, 404 F. Supp. 2d at 907 (placing burden
Case 3:20-cv-00075-DJN Document 169 Filed 04/13/21 Page 3 of 3 PagelD# 4255

on moving party to demonstrate each element of § 1292(b)). Ultimately, district courts should
adhere to the general principle that § 1292(b) constitutes “a rare exception to the final judgment
rule that generally prohibits piecemeal appeals.” Koehler v. Bank of Bermuda, Litd., 101 F.3d
863, 865 (2d Cir. 1996). Indeed, “[e]ven if the requirements of [Section 1292(b) are satisfied,
the district court has ‘unfettered discretion’ to decline to certify an interlocutory appeal if
exceptional circumstances are absent.” Manion v. Spectrum Healthcare Res., 966 F. Supp. 2d
561, 567 (E.D.N.C. 2013) (citations omitted).

Here, the Court finds that Defendant Crosthwaite has not met his burden of
demonstrating that this case falls under the “rare exception” warranting departure from the final
judgment rule that prohibits piecemeal appeals. As stated above, the Court finds Defendant’s
arguments regarding the allegations of scheme liability lacking merit at this stage. And,
certainly, no “exceptional circumstances” exist that warrant certification in this matter.
Consequently, the motion for certification must fail.

For the above stated reasons, the Court hereby DENIES Defendant Crosthwaite’s Motion

for Reconsideration, or in the Alternative for Certification Under 28 U.S.C. § 1292(b) (ECF No.

 

158).
Let the Clerk file a copy of this Order electronically and notify all counsel of record.
It is so ORDERED.
/s/
David J. Novak | \_/
United States District Judge
Richmond, Virginia

Date: April 13, 2021
